Exhibit 10.2

 

LOXO ONCOLOGY

 

NON-PLAN STOCK OPTION AGREEMENT

 

(INDUCEMENT STOCK OPTION AWARD)

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date of grant set forth below (the “Date of Grant”) by and between Loxo
Oncology, Inc., a Delaware corporation (the “Company”), and the optionee named
below (“Optionee”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in Section 20 or, if not defined therein, in the Company’s 2014
Equity Incentive Plan (the “Plan”).

 

Optionee:

 

Social Security Number:

 

Optionee’s Address:

 

 

 

Total Option Shares:

 

Exercise Price Per Share:

 

Date of Grant:

 

First Vesting Date:

 

Expiration Date:

 

Type of Stock Option:

Non-Qualified Stock Option

 

1.                                      Grant of Option.  The Company hereby
grants to Optionee an option (this “Option”) to purchase up to the total number
of shares of common stock of the Company (“Common Stock”), set forth above
(collectively, the “Shares”) at the Exercise Price Per Share set forth above
(the “Exercise Price”), subject to all of the terms and conditions of this
Agreement.

 

2.                                      Vesting; Exercise Period.

 

2.1                               Vesting of Shares.  This Option shall be
exercisable as it vests and shall not be exercisable with respect to any of the
Shares until the First Vesting Date.  Subject to the terms and conditions of
this Agreement, this Option shall vest and become exercisable as to portions of
the Shares as follows:  If Optionee has continuously provided services to the
Company, or any Parent or Subsidiary of the Company from the Date of Grant
through and including the First Vesting Date, then on the First Vesting Date,
this Option shall become exercisable as to twenty-five percent (25%) of the
Shares. This Option shall become exercisable as to an additional 2.08333% of the
Shares on each monthly anniversary after the First Vesting Date, provided that
Optionee has continuously provided services to the Company, or any Parent or
Subsidiary of the Company, at all times during the relevant month; provided,
however, that in the event that you become a party to a change of control
agreement with the Company or other plan or arrangement regarding treatment of
the Option in a Corporate Transaction (the “Change of Control Agreement”), the
terms of the Change of Control Agreement shall be applicable to

 

--------------------------------------------------------------------------------


 

and shall govern the vesting and exercise periods of the Option and shall
supersede all provisions to the contrary in this Agreement.  Optionee shall in
no event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the Total Option Shares set forth above.

 

2.2                               Expiration.  This Option shall expire on the
Expiration Date set forth above and must be exercised, if at all, on or before
the earlier of the Expiration Date or the date on which this Option is earlier
terminated in accordance with the provisions of Section 3, provided, however,
that this Option will be not be exercisable after the expiration of ten
(10) years from the Date of Grant.

 

3.                                      Termination.

 

3.1                               Termination for Any Reason Except Death,
Disability or Cause.  If the Optionee’s Service terminates for any reason except
for Cause or the Optionee’s death or Disability, then the Optionee may exercise
such Optionee’s Options only to the extent that such Options would have been
exercisable by the Optionee on the date Optionee’s Service terminates no later
than three (3) months after the date Optionee’s Service terminates, (or such
shorter or longer time period as may be determined by the Committee, with any
exercise beyond three (3) months after the date Optionee’s Service terminates
deemed to be the exercise of an NSO), but in any event no later than the
expiration date of the Options.

 

3.2                               Termination Because of Death. If the
Optionee’s Service terminates because of the Optionee’s death (or the Optionee
dies within three (3) months after Optionee’s Service terminates other than for
Cause or because of the Optionee’s Disability), then the Optionee’s Options may
be exercised only to the extent that such Options would have been exercisable by
the Optionee on the date Optionee’s Service terminates and must be exercised by
the Optionee’s legal representative, or authorized assignee, no later than
twelve (12) months after the date Optionee’s Service terminates (or such shorter
time period or longer time period as may be determined by the Committee), but in
any event no later than the expiration date of the Options.

 

3.3                               Termination Because of Disability.  If the
Optionee’s Service terminates because of the Optionee’s Disability, then the
Optionee’s Options may be exercised only to the extent that such Options would
have been exercisable by the Optionee on the date Optionee’s Service terminates
and must be exercised by the Optionee (or the Optionee’s legal representative or
authorized assignee) no later than twelve (12) months after the date Optionee’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond (a) three (3) months after the date
Optionee’s Service terminates when the termination of Service is for a
Disability that is not a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, or (b) twelve (12) months after the date
Optionee’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event
no later than the expiration date of the Options.

 

--------------------------------------------------------------------------------


 

3.4                               Termination for Cause.  If Optionee is
Terminated for Cause, this Option will expire on the Optionee’s date of
termination of Service, or at such later time and on such conditions as are
determined by the Compensation Committee of the Company’s Board of Directors,
but in any no event later than the expiration date of the Option.

 

3.5                               No Obligation to Employ.  Nothing in this
Agreement shall confer on Optionee any right to continue in the employ of, or
other relationship with, the Company or any Parent or Subsidiary of the Company,
or limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without Cause.

 

4.                                      Manner of Exercise.

 

4.1                               Stock Option Exercise Agreement.  To exercise
this Option, Optionee (or in the case of exercise after Optionee’s death,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed stock option exercise agreement in the form
attached hereto as Exhibit A, or in such other form as may be approved by the
Company from time to time (the “Exercise Agreement”), which shall set forth,
inter alia, Optionee’s election to exercise this Option, the number of shares
being purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Optionee’s investment intent and access to
information as may be required by the Company to comply with applicable
securities laws.  If someone other than Optionee exercises this Option, then
such person must submit documentation reasonably acceptable to the Company that
such person has the right to exercise this Option.

 

4.2                               Limitations on Exercise.  This Option may not
be exercised unless such exercise is in compliance with all applicable federal
and state securities laws, as they are in effect on the date of exercise.  This
Option may not be exercised as to fewer than 100 Shares unless it is exercised
as to all Shares as to which this Option is then exercisable.

 

4.3                               Payment.  Payment of the aggregate Exercise
Price shall be by any of the following, or a combination thereof, at the
election of the Optionee:

 

(a)                                 cash; or

 

(b)                                 personal check, wire transfer, or a
cashier’s check; or

 

(c)                                  cashless exercise through irrevocable
directions to a securities broker approved by the Company to sell all or part of
the Shares covered by this Option and to deliver to the Company from the sale
proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes.  The balance of the sale proceeds, if any, will be delivered
to Optionee.  The directions must be given by signing a special notice of
exercise form provided by the Company; or

 

--------------------------------------------------------------------------------


 

(d)                                 other method authorized by the Company (as
described in Section 11 of the 2014 Equity Incentive Plan).

 

4.4                               Tax Withholding.  Prior to the issuance of the
Shares upon exercise of this Option, the Company may require the Optionee to
remit to the Company, or to the Parent or Subsidiary employing the Optionee, an
amount sufficient to satisfy applicable U.S. federal, state, local and
international withholding tax requirements or any other tax or social insurance
liability legally due from the Optionee. The Committee, or its delegate(s), as
permitted by applicable law, in its sole discretion and pursuant to such
procedures as it may specify from time to time and to limitations of local law,
may require or permit the Optionee to satisfy such tax withholding obligation or
any other tax liability legally due from the Optionee, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum amount
required to be withheld or (d) withholding from the proceeds of the sale of
otherwise deliverable Shares acquired pursuant to the Option either through a
voluntary sale or through a mandatory sale arranged by the Company.

 

4.5                               Issuance of Shares.  Provided that the
Exercise Agreement and payment are in form and substance satisfactory to counsel
for the Company, the Company shall issue the Shares registered in the name of
Optionee, Optionee’s authorized assignee, or Optionee’s legal representative,
and shall deliver certificates representing the Shares with the appropriate
legends affixed thereto.

 

5.                                      Compliance with Laws and Regulations. 
The exercise of this Option and the issuance and transfer of Shares shall be
subject to compliance by the Company and Optionee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Stock may be
listed at the time of such issuance or transfer.  Optionee understands that the
Company is under no obligation to register or qualify the Shares with the
Securities and Exchange Commission (“SEC”), any state securities commission or
any stock exchange to effect such compliance.

 

6.                                      Nontransferability of Option.  This
Option may not be transferred in any manner other than by will or by the laws of
descent and distribution and may be exercised during the lifetime of Optionee
only by Optionee.  The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.

 

7.                                      Tax Consequences.  Set forth below is a
brief summary of some of the federal and California tax consequences of exercise
of this Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  OPTIONEE
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

7.1                               Exercise of Nonqualified Stock Option.  There
may be a regular federal and California income tax liability upon the exercise
of this Option.  Optionee will be

 

--------------------------------------------------------------------------------


 

treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price.  The Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

 

7.2                               Disposition of Shares.  If the Shares are held
for more than twelve (12) months after the date of the transfer of the Shares
pursuant to the exercise of an NQSO, any gain realized on disposition of the
Shares will be treated as long-term capital gain, as the case may be.

 

8.                                      Privileges of Stock Ownership.  Optionee
shall not have any of the rights of a shareholder with respect to any Shares
until Optionee exercises this Option and pays the Exercise Price.

 

9.                                      Interpretation.  Any dispute regarding
the interpretation of this Agreement shall be submitted by Optionee or the
Company to the Committee for review.  The resolution of such a dispute by the
Committee shall be final and binding on the Company and Optionee.

 

10.                               Entire Agreement.  This Agreement, the
Exercise Agreement and the Change in Control Agreement constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.

 

11.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Corporate Secretary of the Company at its principal
corporate offices.  Any notice required to be given or delivered to Optionee
shall be in writing and addressed to Optionee at the address indicated above or
to such other address as such party may designate in writing from time to time
to the Company.  All notices shall be deemed to have been given or delivered
upon:  personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one
(1) business day after transmission via electronic means.

 

12.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement shall
be binding upon Optionee and Optionee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

13.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California, without regard to that body of law pertaining to choice of law or
conflict of law.

 

--------------------------------------------------------------------------------


 

14.                               Acceptance.  Optionee hereby acknowledges
receipt of a copy of this Agreement.  Optionee has read and understands the
terms and provisions thereof, and accepts this Option subject to all the terms
and conditions of this Agreement.  Optionee acknowledges that there may be
adverse tax consequences upon exercise of this Option or disposition of the
Shares and that the Company has advised Optionee to consult a tax advisor prior
to such exercise or disposition.

 

15.                               Modification, Extension or Renewal.  The
Committee may modify, extend or renew this Option and authorize the grant of new
options in substitution therefor, provided that any such action may not, without
the written consent of the Optionee, impair any of such Optionee’s rights under
this Option.  The Committee may reduce the Exercise Price of this Option without
the consent of the Optionee affected by a written notice to them; provided,
however, that the Exercise Price may not be reduced below 85% of the Fair Market
Value of the Shares on the date of grant.

 

16.                               Certificates.  All certificates for Shares or
other securities delivered upon exercise of this Option will be subject to such
stock transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.

 

17.                               Adjustment of Shares.  In the event that the
number of outstanding shares is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then the Exercise Price of and the number of Shares subject to this Option will
be proportionately adjusted, subject to any required action by the Board or the
Optionee and compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.

 

18.                               Corporate Transactions.

 

18.1                                 
Assumption or Replacement of Option by Successor.  In the event of a Corporate
Transaction, the Option shall be assumed or an equivalent award substituted by
the successor corporation (including as a “successor” any purchaser of
substantially all of the assets of the Company) or a parent or subsidiary of the
successor corporation. In the alternative, the successor corporation may
substitute an equivalent Option or provide substantially similar consideration
to the Optionee as was provided to stockholders (after taking into account the
existing provisions of the Option). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Optionee, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Optionee. In the event that the successor corporation refuses
to assume, convert, replace or substitute for the Option, as provided above,
pursuant to a Corporate Transaction, then notwithstanding any other provision in

 

--------------------------------------------------------------------------------


 

this Agreement to the contrary, then unless the Committee otherwise determines,
the Option shall have its vesting accelerate as to all shares subject to the
Option immediately prior to the Corporate Transaction and then the Option will
terminate. If an Option is exercisable in lieu of assumption, conversion,
replacement or substitution pursuant to a Corporate Transaction, the Company
shall notify the Optionee that the Option shall be fully exercisable for a
period of fifteen (15) days from the date of such notice, and the Option shall
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option shall be considered assumed if, following the merger or
sale of assets, the Option confers the right to purchase or receive, for each
share of Common Stock subject to the Option immediately prior to the merger or
sale of assets, the consideration (whether stock, cash, or other securities or
property) received in the merger or sale of assets by holders of Common Stock
for each share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the merger or sale of assets was not solely
common stock of the successor corporation or its parent entity, the Company may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each share of Common Stock
subject to the Option, to be solely common stock of the successor corporation or
its parent entity equal in fair market value to the per share consideration
received by holders of Common Stock in the merger or sale of assets.

 

18.2                        Other Treatment of Option.  Subject to any greater
rights granted to the Optionee under the foregoing provisions of this section,
in the event of the occurrence of any transaction described in Section 18.1,
this Option will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

 

19.                               Amendment or Termination of the Agreement. 
The Board may at any time terminate or amend this Agreement in any respect;
provided, however, that the Board will not, without the approval of the
Optionee, amend this Agreement in any manner that requires Optionee’s approval.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

 

LOXO ONCOLOGY, INC.

 

[NAME], OPTIONEE

 

 

 

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Please print name)

 

 

 

 

 

 

 

 

 

 

 

(Please print title)

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NON-PLAN STOCK OPTION EXERCISE AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

LOXO ONCOLOGY

 

NON-PLAN STOCK OPTION EXERCISE AGREEMENT

 

I hereby elect to purchase the number of shares of Common Stock of Loxo
Oncology, Inc. (the “Company”) as set forth below:

 

Optionee

Number of Shares Purchased:

Social Security Number:

Purchase Price per Share:

Address:

Aggregate Purchase Price:

 

Date of Option Agreement:

Type of Option:  Nonqualified Stock Option

Exact Name of Title to Shares:

 

1.                                      Delivery of Purchase Price.  Optionee
hereby delivers to the Company the Aggregate Purchase Price, to the extent
permitted in the Option Agreement (the “Option Agreement”) as follows (check as
applicable and complete):

 

o                                    in cash in the amount of
$                     , receipt of which is acknowledged by the Company;

 

o                                    by personal check, wire transfer, or a
cashier’s check in the amount of $                     , receipt of which is
acknowledged by the Company; or

 

o                                    a cashless exercise by directions delivered
to a securities broker through a special notice of exercise form to sell all or
part of the Shares covered by this Option and delivery to the Company of the
sales proceeds sufficient to pay the Option exercise price and any withholding
taxes, , in the amount of $                     .

 

2.                                      Tax Consequences.  OPTIONEE UNDERSTANDS
THAT OPTIONEE MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S
PURCHASE OR DISPOSITION OF THE SHARES.  OPTIONEE REPRESENTS THAT OPTIONEE HAS
CONSULTED WITH ANY TAX CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH
THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON
THE COMPANY FOR ANY TAX ADVICE.

 

3.                                      Entire Agreement.  The Option Agreement
and the Employment Agreement is incorporated herein by reference.  This Exercise
Agreement, the Option Agreement, and the Employment Agreement constitute the
entire agreement and understanding of the parties and supersede in their
entirety all prior understandings and agreements of the Company and Optionee
with respect to the subject matter hereof, and are governed by California law
except for that body of law pertaining to choice of law or conflict of law.

 

Date:

 

 

 

 

Signature of Optionee

 

--------------------------------------------------------------------------------


 

Spousal Consent

 

I acknowledge that I have read the foregoing Non-Plan Stock Option Exercise
Agreement (the “Agreement”) and that I know its contents.  I hereby consent to
and approve all the provisions of the Agreement, and agree that the shares of
the Common Stock of Loxo Oncology purchased thereunder (the “Shares”) and any
interest I may have in such Shares are subject to all the provisions of the
Agreement.  I will take no action at any time to hinder operation of the
Agreement on these Shares or any interest I may have in or to them.

 

 

 

 

 

Date:

 

 

 

Signature of Optionee’s Spouse

 

 

 

 

 

 

 

 

 

 

 

Spouse’s Name - Typed or Printed

 

 

 

 

 

 

 

 

 

 

 

Optionee’s Name - Typed or Printed

 

 

 

--------------------------------------------------------------------------------